         Case 5:20-cv-02078-TR Document 21 Filed 02/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EMMETT P., by and through his Parents, Allison   :
H.-P. and Michael P.,                            :      No. 20-cv-2078
              Plaintiffs                         :
       v.                                        :
TWIN VALLEY SCHOOL DISTRICT                      :      Magistrate Judge Timothy R. Rice
              Defendant                          :

                                         ORDER

       AND NOW, this 2nd        day of    February ,2021, upon consideration of Plaintiffs’

Motion for Judgment on the Administrative Record and their Brief in Support thereof, and any

response thereto, it is hereby ORDERED that Plaintiffs’ Motion is GRANTED, and that

Judgment is entered in favor of Plaintiffs and against Defendant. The Decision and Order of

the Hearing Officer is AFFIRMED.

                                   BY THE COURT:



                                                 /s/ Timothy R. Rice
                                   ________________________________________
                                   Timothy R. Rice, United States Magistrate Judge
